353 F.2d 538
In the Matter of Joseph CICHANOWICZ, Bankrupt.
No. 159, Docket 29892.
United States Court of Appeals Second Circuit.
Argued No. 10, 1965.Decided Nov. 10, 1965.

Michael F. Friedman, Brooklyn, N.Y., for appellant.
Albert Sacklow, Mineola, N.Y., and Leonard Schwartz, Brooklyn, N.Y., for trustee-appellee.
Before LUMBARD, Chief Judge, and FRIENDLY and SMITH, Circuit Judges.
PER CURIAM.


1
We affirm in open court the order of the district court, which adopted and confirmed the action of the bankruptcy referee in voiding as a preferential transfer a mortgage executed by the bankrupt to the petitioner-appellant, for the reasons stated by Judge Bartels in his opinion dated May 11, 1965, reported at 247 F.Supp. 975.